Exhibit 10.2
AMENDMENT TO CREDIT SLEEVE AND REIMBURSEMENT AGREEMENT
THIS AMENDMENT NO. 2 TO CREDIT SLEEVE AND REIMBURSEMENT AGREEMENT (this
“Amendment”) dated as of April 22, 2008, is entered into among Reliant Energy
Power Supply, LLC (“REPS”), the Other Reliant Retail Obligors parties thereto,
Merrill Lynch Commodities, Inc. (“Sleeve Provider”), and Merrill Lynch & Co.,
Inc. (“ML Guarantee Provider”).
PRELIMINARY STATEMENTS
A. Reference is made to that certain Amended and Restated Credit Sleeve and
Reimbursement Agreement dated as of September 24, 2006, as amended and restated
as of August 1, 2007, by and among REPS, the Other Reliant Retail Obligors
parties thereto, the Sleeve Provider, and ML Guarantee Provider (as amended,
restated, supplemented or modified, the “CSRA”), the defined terms of which are
used herein unless otherwise defined herein.
B. The parties hereto have agreed to amend the CSRA as set forth herein.
NOW, THEREFORE, the parties to this Amendment hereby agree as follows:
SECTION 1. Amendment.
Section 1.1 Section 1.01 of the CSRA is amended by amending in its entirety the
following defined term:
“Level I Violation”, “Level II Violation” or “Level III Violation” means a
violation relating to the Risk Management Policy, described as such in
Schedule 1.01(a), with respect to Approved Markets.”
Section 1.2 Section 6.03(a) of the CSRA is amended in its entirety to read as
follows:
“(a) after any Responsible Officer’s obtaining knowledge of (i) the occurrence
of any Default with respect to a Reliant Event of Default and the intended
actions of the Reliant Retail Obligors with respect thereto and (ii) any Level 3
Violation under, and as defined in, the Risk Management Policy with respect to
Approved Markets (as opposed to a Level III Violation as defined herein);”
Section 1.3 Section 6.13(a) of the CSRA is amended in its entirety to read as
follows:
“(a) The Reliant Retail Obligors shall maintain in effect the Risk Management
Policy with respect to Approved Markets. The Reliant Retail Obligors may waive
the Risk Management Policy with respect to Approved Markets with respect to
individual actions, provided that any such waiver of the Risk Management Policy
in respect of a particular action requiring the approval of the Chief Risk
Officer, the Chief Executive Officer or the Board of Directors or any committee
thereof shall require prior written approval of the Sleeve Provider, which shall
not be unreasonably withheld or delayed, and shall be responded to in any event
within three Business Days. The Reliant Retail Obligors may amend or otherwise
modify in general the Risk Management Policy with respect to Approved Markets,
provided that REPS shall promptly provide to the Sleeve Provider copies of final
requests for such general amendments or modifications to the Risk Management
Policy promptly after providing such final requests to senior management, and
before becoming effective such amendments or modifications shall be approved by
the Sleeve Provider, which approval shall not be unreasonably withheld or
delayed, and shall be responded to in any event within three Business Days. For
the avoidance of doubt, nothing in this Section 6.13 is intended to restrict the
ability of the Reliant Retail Obligors to waive, amend, or otherwise modify the
Risk Management Policy in its discretion with respect to markets other than
Approved Markets.”
Section 1.4 Section 6.13(b)(i) of the CSRA is amended by inserting the phrase
“with respect to Approved Markets” immediately after the phrase “Risk Management
Policy” in the second line thereof.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. Representations and Warranties. Each of REPS and each Other Reliant
Retail Obligor hereby represents and warrants to each of the other parties
hereto that this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting creditors’ rights generally and by general principles of equity,
whether such enforceability is considered in a proceeding at law or in equity.
SECTION 3. Conditions Precedent. This Amendment shall become effective on the
first Business Day on which REPS has received counterpart signature pages of
this Amendment, executed by each of the parties hereto (the “Effective Date”).
SECTION 4. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same document.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or by electronic means shall be effective as delivery of a manually
executed counterpart of this Amendment.
SECTION 5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
[signatures follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

            RELIANT ENERGY POWER SUPPLY, LLC
      By:   /s/ Lloyd A. Whittington         Lloyd A. Whittington        Vice
President and Treasurer   

 

 



--------------------------------------------------------------------------------



 



         

            OTHER RELIANT RETAIL OBLIGORS

RERH HOLDINGS, LLC
      By:   /s/ Lloyd A. Whittington         Lloyd A. Whittington       
Assistant Treasurer        RELIANT ENERGY RETAIL HOLDINGS, LLC
      By:   /s/ Lloyd A. Whittington         Lloyd A. Whittington       
Assistant Treasurer        RELIANT ENERGY RETAIL SERVICES, LLC
      By:   /s/ Lloyd A. Whittington         Lloyd A. Whittington        Vice
President and Treasurer        RE RETAIL RECEIVABLES, LLC
      By:   /s/ Lloyd A. Whittington         Lloyd A. Whittington       
Assistant Treasurer        RELIANT ENERGY SOLUTIONS EAST, LLC
      By:   /s/ Lloyd A. Whittington         Lloyd A. Whittington        Vice
President and Treasurer   

 

 



--------------------------------------------------------------------------------



 



         

            MERRILL PARTIES

MERRILL LYNCH COMMODITIES, INC., as Sleeve Provider
      By:   /s/ Dennis Albrecht         Name:   Dennis Albrecht        Title:  
Chief Operating Officer        MERRILL LYNCH & CO., INC., as ML Guarantee
Provider
      By:   /s/ Marlene Debel         Name:   Marlene Debel        Title:  
Assistant Treasurer     

 

 